Motion granted insofar as to dispense with printing of the record on appeal and appellant’s points and permitting the appeal to be heard on the original record and upon typewritten or mimeographed appellant’s points on condition that the appellant serves one copy of the mimeographed or typewritten appellant’s points upon the attorneys for the respondent and flies 6 typewritten or 19 mimeographed copies thereof with his court, together with the original record. Concur — Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.